DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 2012/0116214) in view of Maruyama (US 2012/0316433). 

Regarding claims 1, 11, and 14, Muller teaches a method of vessel imaging with a catheter which includes an outer sheath with transmissive properties to NIR light (0030-0032), a guidewire lumen 

Muller does not teach the positioning of the tip in a reinforced terminal section of the outer sheath between the guidewire lumen and an unreinforced main section of the outer sheath, nor the NIR spectroscopy of the vessel with a pullback operation while the imaging tip is positioning in the reinforced section of the outer sheath, transmitting from the sheath reinforcement. 
Attention is hereby directed to the reference to Maruyama which expressly teaches the positioning of a tip in a reinforced terminal section of an outer sheath between a guidewire section and an unreinforced main section (0015) of the outer sheath (0034) such that the section can allow for a more-physically stable configuration of catheter and tip (0034). The transmission is fully capable of being made through the reinforcement with the NIR imaging with the imaging portion in the reinforced section of the outer sheath (0015, 0031, 0033) and the collection of return light during or after retraction (Claims 1-5).
It would have been obvious to one of ordinary skill in the art to have utilized this configuration to avoid bowing out or ripping of the catheter and sheath (0037-0039, Fig 2-3). 

Regarding claims 2 and 4-7, Muller discloses the transmission of ultrasound (0037) and reception thereof (0041), the T/R of the ultrasound performed during rotation/translation of the tip (0041), the positioning of the tip including coupling a cable with a pullback and rotation unit (0047), and the retraction includes holding the sheath stationary while retracting the cable (0041, 0069). 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (‘214) in view of Maruyama (‘433)and in further view of Maschke (US 2007/0135887). Regarding claim 8, Muller in view of Maruyama discloses what is listed above but fails to disclose the reception of pullback command at the pullback unit and wherein, automatically, the steps of retracting, transmitting, and collecting are performed during the execution of the pullback command during ultrasonic transmission.  

Attention is hereby directed to the reference to Maschke (‘887) which expressly teaches the implementation of a pullback command method wherein the retraction, transmission, and collection are performed during the pullback (0070, 0028) including during acquisition of imaging data (0070, IVUS 0048). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Maschke with those of Muller et al in view of Maruyama to automate the generation of appropriate commands/signal data during interrogation of a patient (0028 Maschke, 0048, 0070).

Claims 3, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (‘214) in view of Maruyama (‘433) and in further view of de Winter (A Novel Retrospective Gating Method for Intracoronary Ultrasound Images…; disclosed by Applicant). Muller et al in view of Maruyama disclose and teach what is disclosed above, but fail to disclose and teach ultrasound . 

Attention is hereby directed to the reference to de Winter which expressly discloses and teaches the acquisition with ultrasound before retraction (pp 15, Col 1, pp 13 col 2) and the adjustment of the tip and imager between acquisition steps (pp 13, col 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of de Winter for interleaving acquisition and adjustment of the position of the IVUS unit with the methods of Mueller et al in view of Maruyama to produce accurate results less-tainted by motion artifacts (pp 13, col 2 de Winter).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (‘214), in view of Maruyama (‘433) in view of Maschke (US 2007/0135887), and in further view of de Winter (A Novel Retrospective Gating Method for Intracoronary Ultrasound Images…; disclosed by Applicant). Regarding this claim, Muller in view of Maruyama and Maschke disclose what is listed above, but fail to disclose the data acquisition break between pullback commands and resuming after the tip is repositioned. 

Attention is hereby directed to the reference to de Winter which expressly discloses and teaches the acquisition with ultrasound before retraction (pp 15, Col 1, pp 13 col 2) and the adjustment of the tip and imager between acquisition steps (pp 13, col 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of de Winter for interleaving acquisition and adjustment of the position of the IVUS unit with the methods of Mueller et al in view of Maruyama and Maschke to produce accurate results less-tainted by motion artifacts (pp 13, col 2 de Winter).

Response to Arguments
Applicant’s arguments with respect to the instant claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793